 



Exhibit 10.19.13
FOURTH AMENDMENT TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
     This FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT,
dated as of December 19, 2007 (the “Fourth Amendment”), is entered into by and
among INTERSTATE BAKERIES CORPORATION, a Delaware corporation (“Parent
Borrower”), a debtor and debtor-in-possession in a case pending under Chapter 11
of the Bankruptcy Code, each of the direct and indirect subsidiaries of the
Parent Borrower party to the Credit Agreement (as defined below) (each
individually a “Subsidiary Borrower” and collectively the “Subsidiary
Borrowers”; and together with the Parent Borrower, the “Borrowers”), each of
which is a debtor and debtor-in-possession in a case pending under Chapter 11 of
the Bankruptcy Code, and JPMORGAN CHASE BANK, N.A., a national banking
association, as administrative agent (the “Administrative Agent”) for the
commercial banks, finance companies, insurance companies or other financial
institutions or funds from time to time party to the Credit Agreement (the
“Lenders”).
WITNESSETH:
     WHEREAS, the Borrowers, the Lenders and the Administrative Agent are
parties to that certain Amended and Restated Revolving Credit Agreement, dated
as of February 16, 2007, as amended by that certain First Amendment to Amended
and Restated Revolving Credit Agreement dated as of October 1, 2007 and that
certain Second Amendment to Amended and Restated Revolving Credit Agreement
dated as of November 29, 2007 (as amended, the “Credit Agreement”), pursuant to
which the Lenders have made available to the Borrowers a revolving credit and
letter of credit facility in an aggregate principal amount not to exceed
$200,000,000; and
     WHEREAS, the Third Amendment to Amended and Restated Revolving Credit
Agreement, dated as of the date hereof (the “Third Amendment”), provides that
the Credit Agreement be amended in a manner which, subject to Section 9.10(b) of
the Credit Agreement, requires the unanimous consent of all of the Lenders; and
     WHEREAS, the Minority Lenders have not consented to the Third Amendment and
Section 9.10(b) of the Credit Agreement provides that with the consent of the
Borrowers and the Super-majority Lenders, the Borrowers and the Super-majority
Lenders shall be permitted to amend the Credit Agreement without the consent of
the Minority Lenders to provide for (x) the termination of the Commitment of
each of the Minority Lenders and (y) an increase in the Commitment of one or
more of the Super-majority Lenders, so that the Total Commitment after giving
effect to such amendment shall be in the same amount as the Total Commitment
immediately before giving effect to such amendment; and
     WHEREAS, the Third Amendment has been executed by the Super-majority
Lenders, and, pursuant to Section 3.3 of the Third Amendment, each of the
Super-majority Lenders, by its execution of the Third Amendment, is deemed to
have consented to this Fourth Amendment;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Definitions. Capitalized terms used and not otherwise defined in
this Fourth Amendment are used as defined in the Credit Agreement.
     Section 2. Amendment to Credit Agreement. Subject to the conditions set
forth in Section 3 hereof, Annex A to the Credit Agreement is hereby replaced in
its entirety by a new Annex A in the form attached hereto as Exhibit A.
     Section 3. Effectiveness. The effectiveness of this Fourth Amendment is
conditioned upon: (i) the Administrative Agent’s receipt of executed
counterparts of this Fourth Amendment which, when taken together, bear the
signatures of the Borrowers and the Administrative Agent (acting for itself and
on behalf of the Super-majority Lenders). The amendment contemplated by this
Fourth Amendment shall be effective on the effective date of the Third
Amendment.
     Section 4. Choice of Law. THIS FOURTH AMENDMENT SHALL IN ALL RESPECTS BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE AND
THE BANKRUPTCY CODE.
     Section 5. Full Force and Effect. Except as specifically amended or waived
hereby, all of the terms and conditions of the Credit Agreement shall remain in
full force and effect, and the same are hereby ratified and confirmed. No
reference to this Fourth Amendment need be made in any instrument or document at
any time referring to the Credit Agreement, and a reference to the Credit
Agreement in any such instrument or document shall be deemed a reference to the
Credit Agreement as amended hereby.
     Section 6. Counterparts; Electronic Signatures. This Fourth Amendment may
be executed in any number of counterparts, each of which shall constitute an
original, but all of which taken together shall constitute one and the same
agreement. The Administrative Agent may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
     Section 7. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Fourth Amendment.
[ REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be duly executed as of the day and the year first written.

            BORROWERS:


INTERSTATE BAKERIES CORPORATION
      By:   /s/ J. Randall Vance         Name:   J. Randall Vance       
Title:   Senior Vice President, Chief
Financial Officer and Treasurer        ARMOUR AND MAIN REDEVELOPMENT CORPORATION
      By:   /s/ J. Randall Vance         Name:   J. Randall Vance       
Title:   Treasurer        BAKER’S INN QUALITY BAKED GOODS, LLC
      By:   /s/ J. Randall Vance         Name:   J. Randall Vance       
Title:   Treasurer        IBC SALES CORPORATION
      By:   /s/ J. Randall Vance         Name:   J. Randall Vance       
Title:   Senior Vice President, Chief
Financial Officer and Treasurer   

 



--------------------------------------------------------------------------------



 



            IBC SERVICES, LLC
      By:   /s/ J. Randall Vance         Name:   J. Randall Vance       
Title:   Treasurer        IBC TRUCKING, LLC
      By:   /s/ J. Randall Vance         Name:   J. Randall Vance       
Title:   Treasurer        INTERSTATE BRANDS CORPORATION
      By:   /s/ J. Randall Vance         Name:   J. Randall Vance       
Title:   Senior Vice President, Chief
Financial Officer and Treasurer        NEW ENGLAND BAKERY DISTRIBUTORS, L.L.C.
      By:   /s/ J. Randall Vance         Name:   J. Randall Vance       
Title:   Treasurer        JPMORGAN CHASE BANK, N.A.
as Administrative Agent
      By:   /s/ Susan E. Atkins         Name:   Susan E Atkins        Title:  
Managing Director     

 